                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                        Case No. 16-20437

JACKLYN PRICE,

     Defendant.
__________________________________/

  OPINION AND ORDER CONSTRUING DEFENDANT’S “MOTION TO VACATE
   SENTENCE [U]NDER 28 U.S.C. § 2255,” “RESPONSE TO RESPONDENT’S
 ANSWER,” AND “MOTION TO AMEND REPLY TO RESPONSE” JOINTLY AS AN
 AMENDED MOTION TO VACATE SENTENCE UNDER 28 U.S.C. § 2255, DENYING
  WITHOUT PREJUDICE DEFENDANT’S “MOTION FOR CONSIDERATION AND
 RESENTENCE,” AND ORDERING THAT THE GOVERNMENT FILE A RESPONSE

       Defendant Jacklyn Price moves to vacate her sentence under 28 U.S.C. § 2255.

(ECF No. 252.) She argues that her attorney’s performance constituted ineffective

assistance of counsel under the Sixth Amendment. The government has filed a

response. (ECF Nos. 267.)

       The government’s response convincingly argues for dismissal of Price’s original

motion. Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007) (quoting

Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)) (A prisoner is not

entitled to a hearing if his or her “allegations cannot be accepted as true because they

are contradicted by the record, inherently incredible, or conclusions rather than

statements of fact.”). (Id.) Price’s allegations in her original motion contain non-verifiable

factual assertions and unsupported conclusions. Price was also contradicted by the
record, most prominently Price’s own statements during her plea hearing and

sentencing hearing. (ECF Nos. 151, 260.)

       Price then filed a document titled “Response to Respondent’s Answer.” (ECF No.

269.) Standing at forty-six pages (forty-four of them handwritten), it appeared to be

Price’s reply. (See ECF No. 275, PageID.3077.) However, the document was far longer

than reply briefs otherwise permitted in this district. E.D. Mich. L.R. 7.1(d)(3)(B) (“The

text of a reply brief, including footnotes and signatures, may not exceed 7 pages.”).

Price also added new factual detail and legal analysis. United States v. Campbell, 279

F.3d 392, 401 (6th Cir. 2002) (“[A party] cannot raise new issues in a reply brief; he can

only respond to arguments raise for the first time in [the opposing party’s] brief.”); see

also Chancellor v. City of Detroit, 454 F.Supp.2d 645, 665 (E.D. Mich. 2006). If the

document is treated as a reply, the government will be unable to file a response

confronting new issues presented by Price. The current briefing as it stands may entitle

Price to an evidentiary hearing. Martin v. United States, 889 F.3d 827, 832 (6th Cir.

2018) (“Where there is a factual dispute, the habeas court must hold an evidentiary

hearing to determine the truth of the petitioner’s claims.”)

       Soon after submitting her gargantuan reply, Price filed a “Motion to Amend Reply

to Response.” (ECF No. 278.) Price seeks to add another sixteen pages of new

argumentation that the court did not request and the government has not responded to.

(Id.) Price lastly filed a “Motion for Consideration and Resentence,” which added no

arguments and simply asked the court to consider Price’s original motion.

       Price’s recent filings have added allegations. For example, Price has provided

greater detail regarding her responsibility for the fraudulent acts of her co-defendant,



                                              2
Muhammad Qazi. Price claims her attorney failed to investigate Price’s involvement in

Qazi’s fraud by, for example, interviewing witness and requesting an evidentiary

hearing. (ECF No. 269, PageID.3020-3023; ECF No. 278, PageID.3093-94.) Price

asserts her attorney’s ineffective performance caused Price to sign a plea agreement in

which Price accepted responsibility for Qazi’s fraudulent behavior under conspiratorial

liability, resulting in a higher sentence. (ECF No. 278, PageID.3093-94.) Notably, Price’s

original § 2255 motion did not explicitly claim that her attorney’s alleged failure to

investigate the amount of loss caused Price to sign a plea agreement that Price would

not have signed. This is notable given that the attorney who represented Price during

plea negotiations did not represent Price at sentencing.

       Pro se habeas corpus petitions “are to be liberally viewed with tolerance and

forebearance.” Allen v. Perini, 424 F.2d 134, 142 (6th Cir. 1970). While flexibility is not

limitless, the court will give Price the opportunity to present all her arguments, whether

they be in her original motion or her subsequent “replies.” The court will construe Price’s

“Response to Respondent’s Answer” and “Motion to Amend Reply to Response” as

requests to amend her original motion. (ECF Nos. 269, 278.) The court will grant these

amendments. Coe v. Bell, 161 F.3d 320, 342 (6th Cir. 1998) (quoting Brooks v. Celeste,

39 F.3d 125, 130 (6th Cir. 1994)) (“Under Rule 15(a), leave to amend a pleading shall

be freely given when justice so requires.”). Price’s two filings and her original motion will

be considered together as her amended motion. (ECF Nos. 1, 269, 278.)

       The court will give the government an opportunity to fully respond to any of

Price’s newly submitted arguments. Price may reply to the government’s response, but




                                              3
she must comply with the spatial requirements of a proper reply. The court will not allow

Price to again amend her motion in response to the government’s briefing.

        Price does not cite any legal basis for her “Motion for Consideration” and the

court is actively considering Price’s § 2255 motion. Price’s “Motion for Consideration

and Resentence” will be denied without prejudice. Accordingly,

        IT IS ORDERED that Defendant Jacklyn Price’s “Response to Respondent’s

Answer” (ECF No. 269) and “Motion to Amend Reply to Response” (ECF No. 278) are

CONSTRUED jointly with her original § 2255 motion, “Motion to Vacate Sentence

[U]nder 28 U.S.C. § 2255” (ECF No. 252), as an Amended Motion to Vacate Sentence

Under 28 U.S.C. § 2255.

        IT IS FURTHER ORDERD that Price’s “Motion for Consideration and

Resentence” (ECF No. 282) is DENIED WITHOUT PREJUDICE.

        Lastly, IT IS ORDERED that Plaintiff United States of America shall file a

response to Price’s newly amended motion by February 21, 2020.

                                                           s/Robert H. Cleland              /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: December 9, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 9, 2019, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                   /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-
20437.PRICE.ContruingMotionsasAmendmentsandGovAdditionalResponse.RMK.docx




                                                      4
